Citation Nr: 1412193	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-38 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972. 

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota which denied the claims sought on appeal.  

All documents on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents in the Veterans Benefits Management System.  


FINDINGS OF FACT

1.  The Veteran does not have a left ear hearing loss disability that is related to military service.

2.  Tinnitus was not shown in service and the Veteran does not have tinnitus that is related to military service, or that is proximately due to or a result of the service-connected right ear hearing loss disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left ear hearing loss disability is not warranted.  38 U.S.C.A. § 1110 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. 
§ 1110 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in February 2009 and October 2009, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA audiological examinations in April 2009, November 2009, June 2010, and October 2010.  Also, VA opinions were obtained in February 2011 and March 2011.  The examiners were state-licensed audiologists who conducted thorough examinations and who together with the VA opinions provided sufficient information such that the Board can render an informed decision.  

The Veteran, through his representative, contends that because the March 2011 VA opinion erroneously stated that on examination in June 2010 the Veteran reported a history of tinnitus beginning nearly 20 years after service, the opinion is inadequate and a new examination is warranted.  See July 2011 representative statement.  In fact, on examination in November 2009, the Veteran reported a 20-year delay in onset, and on examination in June 2010, the Veteran reported that he has had tinnitus since service.  The Board acknowledges that the March 2011 opinion erroneously cited the Veteran's statement as occurring in June 2010.  However, the Board finds the Veteran's contentions that he has had tinnitus since service to be not credible, as discussed below.  Further, the March 2011 opinion relied on the Veteran's earlier report of delays onset of symptoms, the Board finds that the March 2011 opinion, in conjunction with the other medical evidence of record, is adequate for purposes of determining service connection.  Accordingly, the Board concludes that further testing is not warranted, as another VA examination would not provide any information that could establish a nexus between military service and the Veteran's current left ear hearing loss and tinnitus.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that he has a left ear hearing loss disability and tinnitus that is related to acoustic trauma from artillery during service.  See November 2008 statement.  The Veteran claims that his hearing loss began 30 years ago [in about 1978].  See November 2008 claim.  The Veteran's DD-214 confirms his position of infantryman in service and shows receipt of the Combat Infantryman Badge.  The Veteran also contends that he has had ringing in his ears ever since service.  He also argues that because acoustic trauma happened to both ears and he is service-connected for his right ear, he should also be service-connected for his left ear.  See September 2010 Form 9 Appeal.  
	
The Veteran's service treatment records include audiograms performed upon entry and separation from service.  The Board notes that though the service treatment records show upward shifts in hearing thresholds in service, there is no in-service manifestation of a hearing loss disability under 38 C.F.R. § 3.385.  

VA treatment records show that the Veteran has been treated for hearing loss.  See e.g., May 2009 VA treatment record.  

On VA examination in April 2009, the Veteran complained of gradual hearing loss over the past 20 plus years [since about 1989].  The Veteran reported military noise exposure from combat in Vietnam, such as artillery and helicopters.  The Veteran denied hearing protection.  The Veteran also reported occupational noise exposure from working as a carpenter for most of his life, and he wears hearing protection around the loud noise.  The Veteran also reported recreational noise exposure from riding the motorcycle for the last five years, and he wears hearing protection.  The Veteran also reported recreational noise from pheasant hunting.  The examination showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
LEFT
10
20
60
65
70

The Maryland CNC test results showed 96 percent for the left ear.  The Veteran was diagnosed with normal hearing sloping to moderately severe sensorineural hearing loss in both ears.  The examiner noted that hearing was within normal limits bilaterally upon entry and separation from service.  The examiner stated that there was a significant shift in hearing threshold levels in the right ear only.  The examiner opined, "Despite the Veteran's hearing thresholds currently being worse in the left ear, the hearing loss in the left ear is not caused by or result of any acoustic trauma, injury, disease, or event in military service."

On VA examination in November 2009, the Veteran complained of constant tinnitus.  The Veteran could not definitely state onset of his tinnitus but was able to state that he has recognized it for at least the past 15 to 20 years [since 1989 to 1994].  The Veteran also complained of hearing loss.  The Veteran reported military noise exposure while serving in the infantry.  The Veteran also reported recreational noise exposure from working as a carpenter for most of his life.  He stated that he uses hearing protection around loud equipment.  The Veteran also reported recreational noise exposure from riding motorcycles and stated that he wears ear plugs.  The examination showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
LEFT
15
20
60
65
70

The Maryland CNC test results showed 96 percent for the left ear.  The Veteran was diagnosed with normal hearing sloping to a moderately severe sensorineural hearing loss in both ears.  The examiner opined that that it is less than likely that tinnitus is related to military noise exposure.  The examiner explained that the Veteran could not definitely state onset of tinnitus; history by the Veteran was non-committal in regards to tinnitus and tinnitus onset.  The Veteran was not able to state if the tinnitus had been present during or within a year after service.  The only information regarding onset of tinnitus was the Veteran's reports of recognizing tinnitus approximately 20 years after service.  The examiner stated that no information was reviewed or provided that would suggest tinnitus was present the time of service or shortly thereafter.  The examiner further stated that significant military noise exposure was reported; however, noise exposure alone is not confirmation of the presence of tinnitus.  

On VA examination for an increased rating on June 2010, the Veteran complained of hearing loss and tinnitus.  The Veteran stated that both have been issues since service.  The examination showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
LEFT
15
25
75
75
80

The Maryland CNC test results showed 80 percent for the left ear.  The examiner diagnosed the Veteran with normal hearing sloping to a severe hearing loss in the left ear.  The examiner noted that in the November 2009 VA examination, the Veteran was unsure as to how long tinnitus had been present; however, he stated approximately 15-20 years.  The examiner also noted that service treatment records and VA medical records are negative for complaints of tinnitus until recently. 

The VA examination in October 2010 showed the following puretone thresholds in decibels:



HERTZ


500
1000
2000
3000
4000
LEFT
15
25
75
75
80

The Maryland CNC test results showed 80 percent for the left ear.  The examiner stated that the diagnosis was the same as in VA examinations in November 2009 and June 2010.  First, the examiner opined that it is less than likely that tinnitus is related to military noise exposure.  The examiner reasoned that the Veteran could not definitively state onset of tinnitus, service treatment records were negative for complaints of tinnitus, and the Veteran has reported that he has recognized tinnitus for at least the past 15 to 20 years or so (20 years post-military service).  Second, the examiner opined that it is less than likely that the Veteran's left ear hearing loss is related to acoustic trauma while serving active duty, based on normal hearing acuity shown on entry and separation from service and the lack of significant threshold shifts documented for the left ear.  

The February 2011 VA opinion referenced medical literature that stated as follows:

The evidence from laboratory studies...is sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration and type of noise exposure.  Most recovery to stable hearing thresholds occurs within 30 days.

[The] understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following and earlier noise exposure is extremely unlikely.  

The examiner concluded that based on the discussion above, the Veteran's current hearing loss is NOT due to or aggravated by military noise exposure.  

The March 2011 addendum opinion to the June 2010 VA examination states, "Based on the audio examination of 6/22/10 he reports a history of tinnitus beginning nearly 20 years after military service which would not be consistent with the typical onset of tinnitus associated with hearing impairment.  The current condition of tinnitus is NOT a result of the service-connected right ear hearing impairment."  

First, as a general matter, lay witnesses are competent to testify as to their observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his hearing loss symptoms and symptoms of tinnitus.  Further, the Veteran is competent to diagnose himself with tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore the Board finds that the Veteran currently has tinnitus.  Furthermore, because the Veteran has left ear auditory thresholds that are 40 decibels or greater, the Board finds that the Veteran currently has a left ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Because the Veteran currently has tinnitus and a left ear disability, the first Shedden element, a present disability, is met for both claims on appeal.  

Second, the evidence shows that the Veteran was a combat infantryman.  Therefore, Board finds that circumstances of the Veteran's military service show that the Veteran was exposed to acoustic trauma in service.  See 38 U.S.C.A. § 1154.  Because the Veteran was exposed to acoustic trauma in service, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met for both claims on appeal.  

Third, though laypersons are competent to attest to symptoms and observations, the determination of etiology of a disability is a medical matter beyond a layperson's comprehension.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Specifically, the determination of whether the Veteran's tinnitus and left ear hearing loss is etiologically related to acoustic trauma in military service requires specialized medical training and is not susceptible of lay opinion.  Because the record does not reflect that the veteran has specialized medical training in audiology, the Veteran is not competent to provide an opinion as to the etiology of his tinnitus and left ear hearing loss.  Therefore, the Board finds that the Veteran's contention that his current tinnitus and left ear hearing loss are related to his military service is of no probative value.  

The Board notes that the Veteran's statements regarding the initial onset of his tinnitus and left ear hearing loss are inconsistent.  First, in the November 2008 claim, the Veteran stated that his hearing loss began 30 years ago [1978].  Then, on VA examination in April 2009, the Veteran stated that he has had gradually worsening hearing loss for over 20 years [since about 1989].  On VA examination in November 2009, the Veteran stated that he has had tinnitus for at least 15 to 20 years [onset in 1989 to 1994].  Then, on VA examination in June 2010, the Veteran contended that he has had hearing loss and tinnitus since service.  It is also noted on VA examination in October 2010 that the Veteran could not definitely state when his tinnitus began.  Thus, the Veteran's statements have been inconsistent.  The Board finds that the Veteran's reports in the November 2008 claim and in the two subsequent VA examinations regarding delayed onset of symptoms are more credible than his later two contentions that he has had hearing loss and tinnitus since service.

Having considered the Veteran's reports as to his observations and symptoms, the Board finds the objective medical results by the licensed audiologists are of significant probative value, as they performed medical examinations and based their opinions on the Veteran's medical history and lay statements.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Further, the medical opinions are of significant probative value as they reflect the audiologists' specialized knowledge, experience, and research regarding the etiology of the Veteran's left ear hearing loss and tinnitus.  Thus, the Veteran's lay opinion that his tinnitus and left ear hearing loss are related to service is outweighed by the medical evidence of record.  

No medical evidence of record supports a finding that the Veteran's current tinnitus and left ear hearing loss are related to acoustic trauma in service.  The medical opinions are based on the Veteran's own contention that his symptoms did not begin until many years after service.  Further, there is no lay or medical evidence that indicates the Veteran complained of or was treated for hearing loss or tinnitus until many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

Therefore, though the Board concedes that the Veteran experienced acoustic trauma in service and currently has a left ear hearing loss disability and tinnitus, the Board finds that there is no relationship between these current disabilities and the Veteran's in-service noise exposure.  Therefore, the third Shedden element, a causal relationship between the present disability and a disease or injury in service, is not met for both claims on appeal, and service connection for a left ear hearing loss disability and tinnitus is not warranted.  38 C.F.R. § 3.303.

The Board notes that the medical evidence of record supports a finding that the Veteran's current tinnitus is not proximately due to or a result of the Veteran's service-connected right ear hearing loss.  See March 2011 VA opinion.  Therefore, service connection for tinnitus on a secondary basis is not warranted.  38 C.F.R. § 3.310.

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left ear hearing loss disability and tinnitus.  Therefore, these claims on appeal are denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


